Citation Nr: 0844430	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  03-28 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, claimed as due to herbicide exposure.

2.  Entitlement to service connection for a heart condition, 
claimed as due to herbicide exposure.

3.  Entitlement to service connection for a lung condition, 
claimed as due to asbestos exposure.

4.  Entitlement to service connection for depression, to 
include as due to service connected disabilities.

5.  Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America
ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
February 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
RO in Louisville, Kentucky, which denied service connection 
for diabetes, a heart condition, a lung condition, depression 
and bilateral hearing loss.  

The RO processed the veteran's hearing loss claim as a 
petition to reopen.  The veteran had previously filed for 
service connection for bilateral hearing loss and been denied 
in a June 1989 rating decision.  The veteran was notified of 
the decision in a July 1989 letter.  The letter is printed on 
VA Form 20-8992 and does not include a copy of the veteran's 
appellate rights and no attachments or enclosures are listed.  
The Board's archival copy of 20-8992 does not contain notice 
of appellate rights.  There is no other communication until 
the veteran filed a new claim in July 2001.

Accordingly, the RO's July 1989 denial letter did not provide 
the appellant with notice of his appellate rights.  A notice 
of decision affecting a veteran's claim must include notice 
of appellate rights, to include notice of the right to a 
hearing on the issue, notice of the right to representation, 
notice of the right to appeal the decision, and notice of the 
necessary procedures and time limits to initiate an appeal of 
the decision.  38 C.F.R. § 3.103(b) (2008).  Accordingly, 
while there is a time limit for filing a notice of 
disagreement following a RO decision, the failure to provide 
complete notice of denial, to include notice of appellate 
rights, tolls the period for filing a notice of disagreement.  
See 38 C.F.R. § 20.302 (2008); Hauck v. Brown, 6 Vet. App. 
518, 519 (1994) (failure to provide notification of denial 
tolls the period to file a notice of disagreement).  The 
Board finds that the 1989 rating decision did not become 
final; reopening is not required.  The Board has 
recharacterized the issue to reflect this determination.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran alleges that he was exposed to herbicides and 
asbestos during service in Germany, leading to his current 
diabetes, heart, lung, and psychiatric disabilities.  The 
Board notes that the veteran did not make these arguments 
until additional information was solicited by his 
representative in July 2008.  The veteran reported exposure 
to various environmental hazards while working in the motor 
pool at Vogelweh, Kaiserslautern Military Community in 
Germany.  He described frayed asbestos wrapped around pipes 
on base.  He also described herbicides being sprayed around 
the base to control plant growth.  He stated that he was 
exposed to various fumes and chemicals, including benzene and 
formaldehyde.  

VA is required to follow certain protocol when verifying 
exposure to herbicides in locations other than Vietnam or 
Korea.  See M21-1MR IV.ii.2.C.10.1.  This includes furnishing 
a detailed description of the alleged exposure to the 
Compensation & Pension Service and then requesting a review 
of the Department of Defense's inventory of herbicide 
operations to determine whether herbicides were used as 
alleged.  These procedures were not followed as the veteran 
had not alleged exposure while the case was before the RO.  
The Board remands for compliance with M21-1MR.

Similarly, the RO must attempt to determine whether the 
veteran was exposed to asbestos in service.  In this regard, 
there is no presumption that a veteran was exposed to 
asbestos in service.  Dyment v. West, 13 Vet.App. 141 (1999), 
aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed.Cir. 2002); 
VAOPGCPREC 4-2000.  The evidence of record indicates that his 
occupational specialty in service was as a motor transport 
operator, with his statements of additional service in the 
motor pool.  The Board notes that, at that time, asbestos was 
commonly used in brake pads and that asbestos dust exposure 
is possible in addition to his statements regarding frayed 
asbestos on base.  The RO should attempt to verify or 
corroborate asbestos exposure under current departmental 
guidelines.

The Board also notes that the veteran's heart and lung 
condition claims were denied because he had presented no 
evidence of a current disability.  The Board notes that the 
veteran's VA treatment records clearly show a diagnosis of 
hypertension.  The veteran's lungs are noted to be clear to 
auscultation in the VA treatment records, but no specific 
test was performed to evaluate his lungs.  

Additional evidence of inservice exposure to an environmental 
hazard that could support the veteran's claims is needed.  If 
the records searches reveal asbestos or chemical exposure, 
the veteran should be scheduled for a VA examination to 
determine the veteran's current disabilities of the heart and 
lungs and whether his diabetes mellitus, heart or lung 
disabilities are related to the exposure evidenced.  

The Board must also remand the veteran's hearing loss claim.  
The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

While the RO was correct in the June 1989 rating decision in 
that the veteran was not shown to have a disability in 
service or within one year, the Board notes that the 
veteran's 1969 induction examination, 1972 periodic 
examination and 1977 separation examination reports show a 
worsening of hearing acuity.  The veteran was shown to have a 
clear hearing loss disability in a March 1989 VA examination 
report.  The veteran's military occupational specialty was a 
motor transport operator, equivalent to a tractor trailer 
truck driver.  He has also reported work in the motor pool.  
The Board acknowledges that noise exposure is consistent with 
such service.  The veteran's 1989 VA examination did not 
provide a nexus opinion.  The Board concludes that an 
examination is warranted pursuant to VA's duty to assist.  
See McLendon, supra.

Finally, the veteran's representative argues that the veteran 
alleges that he has had depression since service.  The 
veteran was not provided with a VA examination on this claim 
and requests one.  The veteran does have an ongoing diagnosis 
of depression in his VA treatment records.  The Board finds 
that the evidence of record also raises the possibility of 
secondary service connection, which requires an examination 
to establish the likely etiology of the veteran's depression.  
Accordingly, the claim is remanded for a VA examination for 
direct and secondary service connection.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the likelihood that 
the veteran was exposed to asbestos or 
herbicide in service, using current 
department guidelines.  All attempts to 
verify such exposure, and responses 
received, should be documented in the 
claims file.

2.  Schedule the veteran for a VA 
audiological examination to determine 
whether his current hearing loss 
disability is at least as likely as not 
etiologically related to the inservice 
complaints of noise exposure.  The veteran 
should also be scheduled for a VA 
psychiatric examination to determine 
whether his depression is at least as 
likely as not related, by causation or 
aggravation, to service or his physical 
disabilities.  The entire claims folder 
and a copy of this REMAND must be made 
available to the physician.  All indicated 
studies should be conducted, and the 
results reviewed before the final opinion.  

3.  If and only if evidence of herbicide, 
chemical or asbestos exposure is obtained, 
schedule the veteran for VA examinations 
to determine (1) the diagnosis of any 
heart or lung disorder(s) which may be 
present, and (2) whether his diabetes 
mellitus, heart or lung disorder is as 
likely as not etiologically related to the 
inservice chemical or asbestos exposure.  
The entire claims folder and a copy of 
this REMAND must be made available to the 
physician.  All indicated studies should 
be conducted, and the results reviewed 
before the final opinion.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

4.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

